DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Election requirement dated 06/29/2022 has been withdrawn, and all claims 22-41 are being examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,321,848. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a magnetic field generating assembly comprising a plurality of elongate conductive elements.
U. S. Application No. 16/403194
U. S. Patent No. 10,321,848.
22. (New) A magnetic field generating assembly, configured to be associated with a table supporting a body, the assembly comprising: a plurality of elongate conductive elements arranged in a first plane, wherein each conductive element winds around a central axis, extending perpendicular to the first plane, at a continuously increasing distance from the central axis to an outer periphery of the conductive element; wherein the plurality of conductive elements forms a first layer of the assembly; wherein the first layer lies in the first plane; and wherein the plurality of conductive elements is configured to minimally obstruct images obtained using x-ray fluoroscopy, where x-rays are passed through the plurality of conductive elements.











36. (New) A medical device navigation system comprising: a magnetic field generator assembly configured to generate a magnetic field of at least 1010 Tesla in close proximity to a body undergoing treatment, wherein the magnetic field generator assembly comprises the following: (i) a plurality of elongate conductive elements arranged in a planar curve; (ii) a conductive wire connecting the plurality of conductive elements to a power source; (iii) a control unit capable of controlling current supplied to the plurality of conductive elements; and (iv) a housing surrounding the plurality of conducive elements; wherein the magnetic field generator assembly is also configured to be operatively coupled with the following: (a) a table supporting a body; (b) an imaging system comprising a structure movable relative to the body; and (c) a display; and wherein the magnetic field generator assembly is configured to minimally occlude an image generated by the imaging system.
1. A magnetic field generating assembly, configured to be associated with a table supporting a body, the assembly comprising: a plurality of elongate conductive elements arranged in a first plane, wherein each conductive element winds around a central axis, extending perpendicular to the first plane, at a continuously increasing distance from the central axis to an outer periphery of the conductive element; wherein the plurality of conductive elements forms a first layer of the assembly; wherein the first layer lies in the first plane; wherein the plurality of conductive elements further comprises a second layer of the assembly; and wherein the second layer lies in a second plane; and wherein, for each conductive element, the first layer comprises a first inner perimeter and a first outer perimeter, the first outer perimeter defining a first exit point of the conductive element wherein, for each conductive element, the second layer comprises a second inner perimeter and a second outer perimeter, the second outer perimeter defining a second exit point of the conductive element and wherein the first exit point and the second exit point are adjacent to each other.

13. A medical device navigation system comprising: a magnetic field generator assembly configured to generate a magnetic field of at least 10.sup.−10 Tesla in close proximity to a body undergoing treatment, wherein the magnetic field generator assembly comprises the following: (i) a plurality of elongate conductive elements arranged in a planar curve; (ii) a conductive wire connecting the plurality of conductive elements to a power source; (iii) a control unit capable of controlling current supplied to the plurality of conductive elements; and (iv) a housing surrounding the conductive elements; and wherein the magnetic field generator assembly is also configured to be operatively coupled with the following: (a) a table supporting a body; (b) an imaging system comprising a structure movable relative to the body; and (c) a display; wherein the plurality of conductive elements forms a first layer, the first layer lying in a first plane; and wherein the conductive elements forms a second layer, the second layer lying in a second plane; and wherein, for each conductive element, the first layer comprises a first inner perimeter and a first outer perimeter, the first outer perimeter defining a first exit point of the conductive element wherein, for each conductive element, the second layer comprises a second inner perimeter and a second outer perimeter, the second outer perimeter defining a second exit point of the conductive element and wherein the first exit point and the second exit point are adjacent to each other.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-25, 28-31, 33-35, and 40 is/are rejected under 35 U.S.C. 102a2 as being anticipated by U. S. Patent No. 6,493,573 to Martinelli et al.
Regarding Claims 22 and 36, Martinelli teaches a magnetic field generating assembly, configured to be associated with a table supporting a body, the assembly comprising: a plurality of elongate conductive elements arranged in a first plane, wherein each conductive element winds around a central axis, extending perpendicular to the first plane, at a continuously increasing distance from the central axis to an outer periphery of the conductive element (fig. 4 teaches a plurality of conductive elements in one plane); wherein the plurality of conductive elements forms a first layer of the assembly (fig. 4 elements 20, 22, 24 and 26 are different layers); and wherein the first layer lies in the first plane (fig. 4 elements 22 and 26 are different layers in different planes); a table supporting a body (fig. 20a teaches a table supporting a body); an imaging system and a display (col.1 line 24-27 teaches the use of ultrasonic imaging, which is an ultrasound system and display). 
Regarding Claim 23, Martinelli teaches that the plurality of conductive elements comprises at least three elongate conductive elements (fig. 4 teaches multiple long conductive elements).
Regarding Claim 24, Martinelli teaches that the plurality of conductive elements comprises at least nine elongate conductive elements (fig. 4 has multiple elongate conductive elements, more than 9). 
Regarding Claim 25, Martinelli teaches that the plurality of conductive elements further comprises a second layer of the assembly; and wherein the second layer lies in a second plane (fig. 4 teaches multiple conductive elements in different planes). 
Regarding Claim 28 and 29, Martinelli teaches that the plurality of conductive elements further comprises a plurality of layers of the assembly; wherein the plurality of layers lies in a plurality of planes; and wherein the plurality of layers comprises more than two layers (fig. 4 teaches multiple conductive elements in three different planes).
Regarding Claim 30 Martinelli teaches that the plurality of conductive elements is configured to be located above, below, or within the table (Fig. 20a). 
Regarding Claim 31, Martinelli teaches that the plurality of conductive elements is configured to be located on the body (col. 33 lines 49-52). 
Regarding Claim 33, Martinelli teaches that the conductive element is circular or rectangular in shape (fig. 4 teaches that the conductive element is rectangular in shape). 
Regarding Claim 34, Martinelli teaches that the plurality of conductive elements is positioned within a housing, and wherein the distance between each conductive element and the housing is less than about 2 cm (figs. 4-9 teaches that the conductive elements). 
Regarding Claim 35, Martinelli teaches that the imaging system of a type comprising a structure movable relative to the body (col.1 line 24-27 teaches the use of ultrasonic imaging, which is movable relative to the body). 
Regarding Claim 40, Martinelli teaches that the plurality of conductive elements forms a first layer, the first layer lying in a first plane; and wherein the plurality of conductive elements forms a second layer, the second layer lying in a second plane (fig. 4 elements 22 and 26 are different layers in different planes). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/
Primary Examiner, Art Unit 3768